DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on October 21, 2021.  Claims 8 and 11-20 have been cancelled.  New claims 21-36 have been added.
Claims 1-7, 9, 10 and 21-36 are pending.
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed October 21, 2021, with respect to claims 1-7, 9, 10 and 21-36 have been fully considered and are persuasive.  The rejection of July 22, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9, 10 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an epicyclic gear system having a sun, planet and ring gears; and a torsional fuse having a first torsional fuse portion includes a first diameter and the second torsional fuse portion includes a second diameter such that the first torsional fuse portion is press fit with the second torsional fuse portion due to a difference between the first diameter and the second diameter and the remaining structure of claim 1.
The prior art does not anticipate or render obvious an epicyclic gear system having a sun, planet and ring gears; and a torsional fuse defined by an interface 
The prior art does not anticipate or render obvious an epicyclic gear system having a sun, planet and ring gears; and a torsional fuse defined by an interface between a first torsional fuse portion and a second torsional fuse portion, the torsional fuse being configured to allow rotation between the first torsional fuse portion and the second torsional fuse portion upon application of a threshold torque at the torsional fuse; wherein the interface includes a plurality of recesses extending axially in at least one of the first torsional fuse portion and the second torsional fuse portion and the remaining structure of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655